Cook, J.,
dissenting. Recently, I respectfully dissented from this court’s decision interpreting the phrase “amounts available for payment” in R.C. 3937.18(A)(2). See Clark v. Scarpelli (2001), 91 Ohio St.3d 271, 284, 744 N.E.2d 719, 731 (Cook, J., concurring in part and dissenting in part). I predicated my *436dissent upon the Clark majority’s having reached and decided an issue that Clark did not, and could not, even present. I further noted my view that the Clark majority had misconstrued the validity of Motorists Mut. Ins. Co. v. Andrews (1992), 65 Ohio St.3d 362, 604 N.E.2d 142, misappropriated authority reserved to the General Assembly, and misapplied R.C. 3937.18(A)(2)’s triggering provision. The majority today repeats these same errors.
I. Triggering
By reaching the setoff issue in the consolidated cases, the majority here, as in Clark, incorrectly accepts that underinsured motorist coverage has first been triggered. As I explained in my dissent in Clark, the General Assembly has superseded the interpretation of the triggering provision to which the majority erroneously adheres.8 See Section 7, Am.Sub.S.B. No. 20, 145 Ohio Laws, Part I, 238; Clark v. Scarpelli (2001), 91 Ohio St.3d at 287-288, 744 N.E.2d at 733-734 (Cook, J., concurring in part and dissenting in part). The plain language of the statute mandates a limits-to-limits comparison as opposed to a comparison of the amounts actually recovered to the underinsured motorist policy limits. This limits-to-limits comparison precludes application of underinsured motorist coverage in Littrell, Stickney, and Karr.

Littrell

In regard to Littrell, the majority correctly concludes, albeit using wrong reasoning, that there can be no recovery from the underinsured motorist coverage of Ina Littrell’s policy. The majority erroneously concludes, however, that Ernie Platt may recover under his policy. But as the majority acknowledges, when comparing limits to limits, Platt cannot recover “because the tortfeasor’s *437liability limits far exceeded the stated limits of Ernie’s policy with Allstate.” That is the correct result under the law enacted by the General Assembly. While the majority rejects this interpretation on the basis that “a strict policy-limits-to-limits comparison is untenable,” “the role of a court is not to decide what the law should say; rather, the role of this court is to interpret what the law says as it has been written by the General Assembly — regardless of whether it constitutes sound policy.” (Emphasis sic.) Clark, 91 Ohio St.3d at 291, 744 N.E.2d at 736 (Cook, J., concurring in part and dissenting in part), citing Cablevision of the Midwest, Inc. v. Gross (1994), 70 Ohio St.3d 541, 544, 639 N.E.2d 1154, 1156.

Stickney

The majority correctly determines that there is no underinsured recovery in Stickney, but again uses the same wrong reasoning. It is not that the amount actually recovered by Scott Stickney offsets any applicable underinsured motorist coverage that resolves the question; rather, the fact that the limits of coverage available under the tortfeasor’s policy equaled the limits of the underinsured motorist coverage precluded further recovery. Like Platt’s underinsured motorist coverage in Littrell, Stickney’s coverage was never even triggered.

Karr

The majority is similarly correct in finding no underinsured recovery but wrong in rationale in regard to Ginger Karr in Karr. Although Karr’s recovery exceeded her $12,500 per-person policy limit, it is the triggering provision and not the setoff provision of R.C. 3937.18(A)(2) that forecloses recovery. Further, because a Iimits-to-limits comparison of Borchardt’s $100,000/$300,000 liability policy and the respective policies held by Vicki Husk ($100,000/$300,000) and John Beddow ($50,000/$100,000) reveals either equal limits, or in Beddow’s case, a higher policy limit, underinsured motorist coverage is not triggered. The majority should not, therefore, have reached the issues of how expenses, attorney fees, and Medicare payments figure in calculating setoff under R.C. 3937.18(A)(2).
II. Setoff
In my dissent in Clark, I noted that to regard the phrase “amounts actually recovered” in pre-S.B. 20 R.C. 3937.18(A)(2) as having the same meaning as the phrase “amounts available for payment” in the amended statute “espouses the view that the 1994 amendment to the statute was merely cosmetic, then, as it would have effected no substantive change.” Clark, 91 Ohio St.3d at 291, 744 N.E.2d at 736-737 (Cook, J., concurring in part and dissenting in part). Because this issue of interpretation was not properly presented in Clark, I expressed no opinion as to its ultimate validity. But because the majority has continued to adhere to its erroneous reasoning, I address the issue here, so as to clarify just *438what I assess to be the proper rationale to be applied in those cases in which the issue of setoff actually exists.
Even if these cases did present the issue of what amounts the R.C. 3937.18(A)(2) setoff provision contemplates — and even though I agree with the conclusion that the majority reaches — I would not join in the majority’s reasoning. This is so because the majority’s questionable reliance on Andrews is wholly unnecessary. Rather, uncodified law expresses legislative intent to provide for setoff of the amounts actually recovered.
A review of the legislative development of underinsured motorist law reveals that the General Assembly enacted former R.C. 3937.181 in 1980 with the passage of Am.Sub.H.B. No. 22. That statute contained no explicit setoff provision, but incorporated the subrogation provision for uninsured motorist coverage contained in R.C. 3937.18(C). 138 Ohio Laws, Part I, 1458, 1460. That latter section provided that “the insurer * * * is entitled to the proceeds of any settlement or judgment resulting from the exercise of any rights of recovery of [the injured party] against [the tortfeasor].” Id. at 1459.
In 1982, the General Assembly, passed Am.Sub.H.B. No. 489. This bill repealed R.C. 3937.181 and incorporated reworked underinsured motorist coverage provisions into R.C. 3937.18. The resulting version of R.C. 3937.18(A)(2) provided that the limits of an insured’s recovery were to be calculated as follows:
“The limits of liability for an insurer providing underinsured motorist coverage shall be the limits of such coverage, less those amounts actually recovered under all applicable bodily injury liability bonds and insurance policies covering persons liable to the insured.” 139 Ohio Laws, Part II, 2937.
The setoff scheme therefore called for subtracting the amount paid to the injured party from the limits of that party’s underinsured motorist policy.
The General Assembly then passed Am.Sub.S.B. No. 20 (“S.B. 20”) in 1994. S.B. 20 amended the setoff provision of R.C. 3937.18(A)(2) to read9:
“The policy limits of the underinsured motorist coverage shall be reduced by those amounts available for payment under all applicable bodily injury liability bonds and insurance policies covering persons liable to the insured.” 145 Ohio Laws, Part I, 211.
I find that the uncodified law found in Section 8 of S.B. 20,145 Ohio Laws, Part I, 204, 238, answers just what the phrase “amounts available for payment” is intended to mean. That section provides:
*439“It is the intent of the General Assembly in amending division (A)(2) of Section 3937.18 of the Revised Code to declare and confirm that the purpose and intent of the 114th General Assembly in enacting division (A)(2) of section 3937.18 in Am. H.B. 489 was, and the intent of the General Assembly in amending section 3937.18 of the Revised Code in this act is, to provide an offset against the limits of the underinsured motorist coverage of those amounts available for payment from the tortfeasor’s bodily injury liability coverage.” Id. at 238.
With this the General Assembly stated that it intended the phrase “amounts available for payment” in the amended statute to have the same effect and purpose as the phrase “amounts actually recovered” in the prior version of the statute. This expression of intent resolves the interpretation issue without resort to the majority’s contorted deductions from the Andrews case.10
III. Conclusion
For the foregoing reasons, I disagree with the majority’s deciding an issue of underinsured motorist law not presented by the cases at bar. Were the setoff question actually presented, the relevant uncodified law would lead me to concur only in the syllabus language, with the exception of its reliance on the erroneous Clark. Because I would affirm the courts of appeals, I respectfully dissent.
Moyer, C.J., and Lundberg Stratton, J., concur in the foregoing dissenting opinion.

. Section 7, S.B. 20,145 Ohio Laws, Part I, 238, provides:
“It is the intent of the General Assembly in amending division (A)(2) of section 3937.18 of the Revised Code to supersede the effect of the holding of the Ohio Supreme Court in the October 1, 1993 decision in Savoie v. Grange Mut Ins. Co. (1993), 67 Ohio St.3d 500 [620 N.E.2d 809], relative to the application of underinsured motorist coverage in those situations involving accidents where the tortfeasor’s bodily injury liability limits are greater than or equal to the limits of the underinsured motorist coverage.”
I have previously explained the effect of this uncodified law as follows:
“Given such an explicit expression of legislative intent, I cannot agree that the General Assembly intended to adhere to the Andrews-Savoie construction of the triggering provision of R.C. 3937.18(A)(2). Because Savoie and Andrews contain the same erroneous interpretation of the statute, superseding Savoie has the practical effect of superseding Andrews. The ‘triggering’ sentence of R.C. 3937.18(A)(2) should therefore not be interpreted pursuant to the Andrews-Savoie ‘amount recovered to limits of UIM coverage’ comparison. Rather, the uncodified law should be viewed as evincing an intent to correct this court’s prior, erroneous interpretation of the triggering provision set forth in Andrews and Savoie and to reinforce the limits-to-limits comparison that the plain language of the statute warrants.” Clark, 91 Ohio St.3d at 287-288, 744 N.E.2d at 734 (Cook, J., concurring in part and dissenting in part).


. The General Assembly also amended R.C. 3937.18 in 1997 (147 Ohio Laws, Part II, 2372), 1999 (S.B. No. 57), and 2000 (Sub.S.B. No. 267). These amendments did not alter the setoff provision of R.C. 3937.18(A)(2).


. “As the majority concedes, Andrews interpreted the triggering provision of (A)(2) and not the setoff provision. While Andrews construed ‘the limits of coverage available for payment’ in the triggering provision of subsection (A)(2) to mean ‘the amount actually available for payment’— essentially the same as ‘those amounts actually recovered’ in the language of the former setoff sentence of the subsection — this interpretation was erroneous both then and now. Andrews, 65 Ohio St.3d at 366, 604 N.E.2d at 145-146. The [Andrews] rationale has not only been superseded; moreover, it was predicated on an unsupported perception of public policy and was contrary to the plain language of R.C. 3937.18(A)(2).” Clark, 91 Ohio St.3d at 291-292, 744 N.E.2d at 737 (Cook, J., concurring in part and dissenting in part).